Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158311(62)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  CHRISTIE DeRUITER,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff/Counterdefendant-
            Appellee,
                                                                    SC: 158311
  v                                                                 COA: 338972
                                                                    Kent CC: 16-004195-CZ
  TOWNSHIP OF BYRON,
             Defendant/Counterplaintiff-
             Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of the Cannabis Attorneys of Michigan to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on April 16, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 17, 2019

                                                                               Clerk